CaSe 09-10347-8-SWH DOC 205 Filed 10/09/18 Entered 10/09/18 09211243 Page 1 019

IN Tl-[E`, UNITED STATES DISTRICT COURT
FOR TI-IE EASTERN DISTRICT OF NORTH CAROLINA
WESTERN DIVISION
lNo. S:IS-CV-'IS-D
BANK OF AMERICA, N.§.,
Appellant,
ORDER

V.

RODNEY ALLEN MCCOWAN, et al.,

\_/`\-/`-/\_/\_/\_/\_/\_/V\-/

Appellees.

Bank of America appeals a201'ilr bankruptcy court order reopening abankruptcy case closed
in 201 1 and a 2018 bankruptcy court order granting the trustee’s motion to revoke abandonment of
real property. As explained below, because the bankruptcy court lacked authority to grant relief to

_ the trustee under Federal Rule of Bankruptcy Procedure 9024 and Federal Rule of Civil Procedure
60(b)(6), the bankruptcy court abused its discretion in reopening the case and granting the trustee’s
motion to revoke abandonment of real property. Thus, the court reverses the bankruptcy court’s
orders. - n

l.

011 January 23, 2001, Rodney Allen McCowan (“McCowan” ord “debtor”) purchased real
property located at 1211 Champions Pointe Drive, Durham, North Carolina (the “property”), for
$322,500. g [D.E. 9-10] 25. Baok of America loaned McCowan $290,470 to purchase the
property. S_ee_ § at 26. Bank of America secured its loan witb a deed of trust recorded with the
Durham Cou:nty Register of Deeds. g i_dg In 2002, McCowan began the process of refinancing the

loan and signed a new deed of trust. §§ § On February 21, 2003, McCowan signed a new

Case 5:18-cv-OOO75-D Document 24 Filed 10/08/18 Page 1 of 9

CaSe 09-10347-8-SWH DOC 205 Filed 10/09/18 Entered 10/09/18 09211243 Page 2 Of 9

promissory note and a settlement statement that reflected the amount due on the loan. @ § On
February 24, 2003, Bank of America recorded the second deed of trust with the Durham County
Register of Deeds. S§ee i_d_. at 27. On June 27, 2003, Bank-of America erroneously recorded a
certificate of satisfaction cancelling the second deed of trust. S§e §

Despite the erroneous certificate of satisfactioo, McCowan continued to make payments on
the refinanced loan. InJune 2009, McCowan was delinquent on his payments, and Bank ofAmerica
and McCowan entered into a loan modification agreement S§¢e [D.E. 9-10] 27. On November 30,
2009, McCowan filed a voluntary petition for relief under Chapter 1 1 of the United States
Bank:ruptcy Code. § [D.E. 9-1]. Bank of America filed a proof of claim in McCowan’s
bankruptcy proceeding stating thatitwas asecured creditorinthe amolmtof$288,121.37. S§e [D.E.
13-1]. Bank of America attached the second deed of trust and the promissory note to the proof of

l claim but did not attach or mention the erroneous certificate of satisfaction that cancelled the second
deed oftrust. § § Similarly, McCowan filed a summary of schedules that stated that the property
was subject to a secured claim 0f$272,604. §e§ [D.E. 9-2] 3.

On August 4, 2010, McCowan converted his Chapter ll bankruptcy ease into a Chapter 7
bankruptcy ease. _S_e_e [D.E. 9-3]. On August 10, 2010, the court appointed atrustee. S§e [D.E. 9-4].
On .Tanuary 28, 2011, the trustee filed a Notice of Trustee’s Intent to Abandon Property
(“abandonment notice”) because the trustee determined that the property had no realizable value.
E [D.E. 9-5, 9-15]. No party requested a hearing; therefore, the property was deemed abandoned
S§e [D.E. 22] 9; §§ In re Trim-X, Inc., 695 F.2d 296, 300 (7th Cir. 1982) (“[U]nder the Code a
trustee may abandon property without involvement of the court if no party in interest objects to the
action.”); Tschirn v. Secor Bank,_123 B.R. 215, 217 (E.D. La. 1991). On February 16, 2011, the
Chapter 7 bankruptcy case closed. Sj§ [D.E. 9-6] 1.

2

Case 5:18-cv-OOO75-D Document 24 Filed 10/08/18 Page 2 of 9

CaSe 09-10347-8-SWH DOC 205 Filed 10/09/18 Entered 10/09/18 09211:43 Page 3 Of 9

On .Tuly 19, 2016, Bank of America commenced a judicial foreclosure in Durham County
Superior Court concerning the property. S§¢e [D.E. 20] 15. On J unc 22, 2017, McCowa.n (through
counsel) moved to reopen his Chapter 7 bankruptcy case because he did not know that, during the

` pendeney ernie bankruptcy eeee, the deed errata hen been marked enaeiied. s§ee [D.E. 9_-6, 9-9].
On July 11, 201?, the bankruptcy court held ahearing concerning the motion. S§e [D.E. 1-2] 1. On
September 13, 2017, the bankruptcy court granted McCowan’s' motion to reopen, reopened his
bankruptcy case, and held that the court could revoke the abandonment of the property under certain
circumstances S§¢e § at 4. On Septernber 29, 2017, the trustee moved to revoke the abandonment
of the property. S§ee [D.E. 1-1] 1. On November 29, 2017, the bankruptcy court held a hearing
concerning the motion to revoke the abandonment of the property. S§ce § At the end of the hearing,
the bankruptcy court announced that it would grant the trustee’s motion. §e_e § On February 9,
2018, the bankruptcy court issued a written order. S§oe § ln granting the trustee’s motion, the
bankruptcy court relied on Federal Rule of Bankruptcy Procedure 9024 and Federai Rule of Civil
Prowdure 60(b)(6). E § at 3-4.

11.

Under 28 U.S.C. § 158(a)(1), the district courts have jurisdiction to hear appeals from “linal

judgments, orders, and decrees.” In bankruptcy proceedings, “the concept of finality is more flexiny

applied than with regard to district court judgments.” Brandt v. Wand Partners 242 F.Bd 6, 13 (1 st

 

Cir. 2001); § McDow v. Dudley, 662 F.3d 284, 287 (4th Cir. 2011); In re'Comput. leg' Ctrs.,
mg 407 F.3d 656, 660 (4th Cir. 2005). No uniform rule, however, has been developed to determine
when an order orjudgment is final. S§ce Mlt, 242 F.3d at 13. “[A]n Order which ends a discrete
judicial unit in the larger case concludes a bankruptcy proceeding and is a final judgment for the
purposes of 28 U.S.C. § 158.” In re Kit_ty Hawk, Inc., 204 F. App’x 341, 343 (Stb Cir. 2006) (per

3

Case 5:18-cv-OOO75-D Document 24 Filed 10/08/18 Page 3 of 9

CaSe 09-10347-8-SWH DOC 205 Filed 10/09/18 Entered 10/09/18 09211:43 Page 4 Of 9

curiam) (unpublished) (alteration omitted); ice In re Con_iput. LMg' Ctrs., Inc., 407 F.3d at 660; q
W.S. Badcock Corp'. v. Beaman,No. 4:14-CV-169-B0, 2015 WL 575422, at *1 (E.D.N.C. Feb. 11,
2015) (unpublished).

The bankruptcy court’s 2018 order revoking abandonment of the property is a final order
becauseit endsadiscrete unit of thelargercase. §QMNMHH,No.ALl3-I307-JuKD, 2014 WL
6883074, at *1-2 (B.A.P. 9th Cir. Dec. 5, 2014)1 (1mpublished) (allowing appeal of order granting
motion to revoke abandonment); ln re DeGrooL 484 B.R. 311, 313 (B.A.P. 6th Cir. 2012); g

Malden Mills Indus. Ine. 303 B.R. 688, 696 (B.A.P. lst Cir. 2004). Accordingly, this court has

 

jurisdiction to hear this appeal.
In bankruptcy appeals, a district court reviews a bankruptcy court’s legal determinations de
novo and its factual findings for clear error. See ln re Ofl;icial Comm. of Unsecured Creditors for

Dornier Aviation( § . Am. ), lnc., 453 F.3d 225, 231 (4th Cir. 2006); ln re Plumlee 236 B.R. 606, 609

 

(Bankr. E.D, Va. 1999). A district court reviews a bankruptcy court’s decision to reopen a case for
abuse of discretion S§¢e In re Herzig , 96 B.R. 264, 266 (B.A.P. 9th Cir. 1989); ln re McMellon, 448
B.R. 887, 891 (S.D. W. Va. 2011); In re Slali, 282 B.R. 225, 229 (C.D. Cal. 2002). A district court
reviews a bankruptcy court’s ruling ori a Rule 60(b) motion for abuse of discretion. S§e Aikens v.
mmr-652 F.3d 496, 501 (4th Cir. 2011)(en banc); ln re flarlson, 372 B.R. 32, 33 (B.A.P. Bth Cir.
2007); ln re E-Z Serve Convenience Stores, lnc., 318 B.R. 631, 635 (M.D.N.C. 2004). A district
court reviews questions concerning how to apply the statute of limitations de novo. S§e, gg._,

McCullgrgh v. Branch Banking & Tr. Co., 35 F.3d 127, 129 (4th Cir. 1994); In re Castletons Inc.

 

154 B.R. 574, 5'}"3‘r (D. Utah 1992), aff’d, 990 F.2d 551 (10th Cir._ 1993).

 

Section 554 of the Bankruptcy Code “provides for two types of abandonment.” ln re
DeGroot, 484 B.R. at 318; § 11 U.S.C. § 554(a). Section 554(a) and 554{b) concern intentional

4

l

Case 5:18-cv-OOO75-D Document 24 Filed 10/08/18 Page 4 of 9

CaSe 09-10347-8-SWH DOC 205 Filed 10/09/18 Entered 10/09/18 09211:43 Page 5 Of 9

abandonment, S§e In re DeGroot, 484 B.R. at 318. Under section 554(a), after notice and ahearing,
a trustee may abandon property that is burdensome or that has no value to the estate. 11 U.S.C. §
554(a). Under section 554(b), “a ‘party in interest’ [can] move for an order directing the trustee to
abandon property for the same reasons” as provided in subsection (a). In re DeGroot, 484 B.R. at l
319. Section 554(0) provides for “technical abandonment” in which property “that is not
administered at the close of the case is considered ‘abandoned’ by the trustee.” ln re Smith., No. 06-

50738, 2008 wL 4533997, ar *2 (Bnnk:r. M.D.N.c. oet 6, 2008) (unpublished); m ln're Weede

 

173 F.3d 770, 776 (10th Cir. 1999); In re DeGroot, 484 B.R. at 319; 11 U.S.C. § 554(0). In other
words, intentional abandonment requires notice and a hearing, whereas technical abandonment

occurs automatically when the bankruptcy case closes. §§ ln re DeGroot 484 B.R. at 319; In re

 

R§y`ll,No. 12-3171 (MAS), 2013 WL 135179, at *4 (D.N..T. Jan. 8, 2013) (unpublished). This case
concerns the trustee’s January 2011 intentional abandonment under section 554(a). S§e [D.E. 9-5].

Section 554 does not address revocation of abandonment, and abandonment orders are
generally irrevocable S§e In re R_eM,' 431 B.R. 901, 908 (Bankr. E.D. M.ich. 2010); M

Gonzale;,' 302 B.R. 687, 691-92 (Bankr. C.D. Cal. 2003). The general rule concerning irrevocability

 

“app]ies rather strictly” when abandonment occurs under section 554{a) or (b). lIn re Woods 173
F.3d at 778; _sge LPP Mor_tg., Ltd. v. Brinley, 547 F.3d 643, 649 (6th Cir. 2008); ln re Reilly, 2013
WL 135179, at *4 (“Assets abandoned pursth to a notice of abandonment under § 5 54(a) or (b)
are generally considered ‘strictly’ irrevocable.”). Nonetheless, courts have permitted revocation of

abandonment under Federal Rule ofBankruptcy Procedure 9024, which applies Federal Rule of Civil

 

Procedure 60(b) to bankruptcy proceedings S§e, e. ., Brinlgy, 547 F.3d at 649; In re Woods 173

F.3d at 776-78; ln re Reilly, 2013 WL 135179, at *4 & n.3; Inre Sas 488 B.R. 178, 184 (Bankr. D.

 

Nev. 2013).

Case 5:18-cv-OOO75-D Document 24 Filed 10/08/18 Page 5 of 9

CaSe 09-10347-8-SWH DOC 205 Filed 10/09/18 Entered 10/09/18 09211:43 Page 6 Of 9

ln granting the trustee" s motion to revoke abandonment of the property, the bankruptcy court
held that Federal Rule of Bankruptcy Procedure 9024 and Federal Rule of Civil Procedure 60(b)
allowed it to grant the trustee relief from the intentional abandonment of January 28, 2011. S§e
[D.E. 1-1] 3 . The bankruptcy court speciiically relied on Rule 60(b)(6), which allows courts to grant
relief for “a reason thatjustifies the relief.” § at 4; m Fed. R. Civ. P. 60(b)(6). The bankruptcy
court held that relief was warranted because the trustee justifiably relied on misrepresentations by
both Bank of America and the debtor in abandoning the property during the original bankruptcy
proceeding and noted that Bank of America should have provided the trustee with the erroneously
cancelled deed oftrust. S§¢e [D.E. l-l] 4-5.

Bank ofAmerica argues that the bankruptcy court erred as a matter of law in relying on Rule
60(b)(6) to grant the trustee’s motion. In making this argument, Bank of America notes that when
a court commits a legal error, the court abuses its discretion. S§e Porter v. Zook, 898 F.3d 408, 429
(4th Cir. 2018); In re Wray, 433 F.3d 376, 378 n.* (4th Cir. 2005).

Relief under Rule 60(b)(6) is available only in “extraordinary circumstances.” Aik§ens, 652
F.3d at 500-01; Wadley v. guifax lnfo. Servs., LLC, 296 F. App’x 366, 369 (4th Cir. 2008) (per
curiam) (unpublished). A party “may not seek relief under Rule 60(b)(6) on any basis that is covered

in snbeeer.iene (1) through (5) er Rule 60(b).”- vinci v. United states Ne._s:l?-ev-ss-Moc, 2013

 

WL 1403909, at *2 (W.D.N.C. Ma:r. 20, 2018) (unpublished), affd ;m relevant pgt, 732 F. App’x
1 87 (4th Cir. 201 8) (per curiam) (unpublished); g Lilieberg v. Hcalth Servs. Acuuistion Corn.. 486

U.S. 847, 863-64 & n.ll (1988); Aikens 652 F.3d at 501. Where an “alleged misrepresentation

 

would be grounds for rel ief under Rule 60(b)(3), the misrepresentation cannot be a ground for relief
under Rule 60(b)(6).” ln re Trigee Found., lnc., No. 12-00624, 2017 WL 562425, at *4 (Bankr.
D.D.C. Feb. 10, 2017) (unpublished); M ln re Tongy, 524 B.R. 908, 913-14 (Bankr. N.D. Ga.-

6

Case 5:18-cv-OOO75-D Document 24 Filed 10/08/18 Page 6 of 9

CaSe 09-10347-8-SWH DOC 205 Filed 10/09/18 Entered 10/09/18 09211:43` Page 7 Of 9

2015); ln re Reim@, 431 B.K at 910; ln re lohnson., 361 B.R. 903, 910 (Bankr. D. Mont. 2007).
ln other words, Rule 60(b)(6) “requires something more than circumstances covered by the first iive
clauses And those circumstances must include extreme and undue hardship in an unusual situation
where principles of equity mandate relief.” In re Reiman, 43 1 B.R. at 910 (quotations and emphasis
omitted); B Liljeberg, 486 U.S. at 863-64 & n.l 1; M_, 652 F.3d at 501; ln re Mor"ris, No. 08-
_3_6702, 2018 WL 1321343, at *4 (Bankr. N.D. Ohio Mar. 13, 2018) (unpublished).
The bankruptcy court held that the trustee relied on misrepresentations from the debtor and
Bank of Arnerica concerning the lien on the property. §§ [D.E. 1-1] 3~4.` The trustee’s alleged
reliance on misrepresentations means that the trustee could have sought relief under Rule 60(b)(3),
which allows a party to seek relief from a final order when there has been fraud, misrepresentation1
or misconduct by an opposing party. _SL Fed. R. Civ. P. 60(b)(3).1 However, in this case, relief is
not available to the trustee under Rule 60(b)(3) because Rule 60(b)t3) has a one-year statute of
limitations after entry of the judgment or order. Moreover, a court cannot use Rule 60(b)(6) to avbid _
the one-year limitation period in Rule 60(b)(3). §§ M, 486 U.S. at 863-64 & n.l 1; M
v. CSX Transp., lnc., 396 F.3d 632, 643 (5th Cir. 2005); Warren v. Garvin, 219 F.3d 111, 114 (2d.

Cir. 2000); Lafarge Conseils Et Etudes. S.A. v. Kaiser Cement & Gvnsum Corn.. 791 F.Zd 1334,

 

1338 (9th'Cir, 1986); United States v. Montalvo No. CR 89-00062 WBS GGH, 2013 WL 5705711,
at *2 (E.D. Cal. Oct. 16, 2013) (unpublished); Buifalo Teachers Fed’n v. Tobe, 852 F. Supp. 2d 344,
` 349-50 (W.D.N.Y. Feb. 10, 2012), aff'd, 514 F. App’x 57 (2d Cir. 2013) (per curiam) (unpublished);

I-Iindi v. Toyota Motor Corp., No. 2:05-CV-11-TJW, 2011 WL 865488, at *4 (E.D. Tex. Mar. 10,

 

1 Bank of America is an opposing party to the trustee. gee In re lewis Rd. LLC No. 09-
37672, 2011 WL 6140747, at *7 (Bankr. E.D. Va. Dec. 9, 2011) (1mpublished) (holding that aparty
with an economic interest that would lessen the value of the bankruptcy estate has an interest adverse
to the estate).

 

7

ease 5:13-@\/-00075-0 Documem 24 Filed 10/08/18 Page 7 of 9

CaSe 09-10347-8-SWH DOC 205 Filed 10/09/18 Entered 10/09/18 09211:43 Page 8 Of 9

2011) (unpublished). Accordingly, the bankruptcy court lacked authority to grant the trustee’s .
motion under Rule 60(b)(6) and abused its discretion in doing so.

Alternatively, McCowan argues that even if Rule 60(b)(6) does not provide authority for the
relief, the bankruptcy court had the inherent authority to grant the motion to revoke abandonment

s§ee [D.E. 22] 22. rn enpperc, Mecewenr cites rnre Linrz west side Lumber rne. 655 F.zd 736 ('zch

 

Cir. 1981). lnLin§z, the United States Court of Appeals for the Seventh Circuit held that bankruptcy
courts have broad equitable and discretionary power to reconsider prior orders. S§ce § at 789. The
Tenth Circuit and the Sixth Circuit, however, have held that a bankruptcy court’s power to grant a
motion to revoke abandonment derives from Federal Rule of Bankruptcy Procedure 9024 and
Federal Rule of Civil Procedure 60(b) because these rules strike the appropriate balance between
affording relief in appropriate circumstances and promoting finality of judgments S§e Lnnley, 547

F.3d at 649-50; In re Woods 173 F.3d at 778.

 

The reasoning of the Tenth Circuit and the Sixth Circuit in Woods and Brinley is more

persuasive than Lintz. S§e Brinlgy, 547 F.3d at 649-50; ln re Woods 173 F.3d at 778. Accordingly,

 

the bankruptcy court did not have inherent equitable authority to grant the motion to revoke
abandonment S§e, gg=, ln re Gonzaleg, 302 B.R. at 693.

McCowa.n also cites 11 U.S_.C. § 105(a) which provides that the court “may issue any order,
process, or judgment that is necessary or appropriate to carry out the provisions of’ the bankruptcy
code. 11 U.S.C. § 105(a); ge [D.E. 22] 22~23. Section 105(a) does not provide the bankruptcy
court with inherent authority to grant the motion to revoke abandonment A bankruptcy court cannot
properly invoke section 105 where it would conflict with another code section or rule. §
Moushigian v. Marderosig, 764 F.3d 123, 128 (lst Cir. 2014); In re Apex Int’l Mgmt. Servs., lnc.,
215 B.R. 245, 250 (Bankr. M.D. Fla. l1997'). l

8

Case 5:18-cv-OOO75-D Document 24 Filed 10/08/18 Page 8 of 9

CaSe 09-10347-8-SWH DOC 205 Filed 10/09/18 Entered 10/09/18 09211:43 Page 9 Of 9

As for the bankruptcy court’s 2017 order reopening the bankruptcy case that was closed in
2011, a bankruptcy court may reopen a case “to administer assets, to accord relief to the debtor, or
for other cause_” 11 U.S.C. § 350(b); B lu re Shegog, No. 05-52434-FJS, 2008 WL 4279470, at
*2 (Bankr. E.D. Va. Sept. 9, 2008) (unpublishcd). The bankruptcy code does not define “cause,” and

bankruptcy courts have discretion in determining whether to reopen a case, S§e 111 re Shegog, 2008

 

WL 4279470, at *2; In re Plumlee 236 B.R. at 610. A bankruptcy court, however, should not reopen

a case when the governing law makes relief in the reopened case futile. S§¢e Horizon Aviation of

 

Va. Inc. v. Alexander 296 B.R. 380, 382 (E.D. Va. 2003). As discussed, the bankruptcy court did
not have legal authority under Rule 60(b)(6) to grant the trustee’s motion to revoke abandonment
of the property. Accordingly, reopening the case was filtile, and the bankruptcy court should not
have done so.
III.
ln sum, the court REVERSES the bankruptcy court’s orders.
SO ORDERED. This _B_ day of October 2018.
/L - n re or

JAM[ES c. DEVER 111
Chief United States Disuict Judge

9

Case 5:18-cv-OOO75-D Document 24 Filed 10/08/18 Page 9 of 9

